Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s amendment filed on 6/24/2021
Claims  1-18 have been submitted for examination
Claims  1-18 have been rejected
Response to Arguments
1.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US publication no. 2019/0081735 (Hereinafter Chen).
3.	In regard to claim 1, Chen teaches:
A method for channel coding, comprising: 
(Figure 2 in Chen)
obtaining information bits to be encoded, wherein the information bits comprise a first bit sequence and a second bit sequence having a lower reliability requirement than the first bit sequence,
(Figures 4 & 5 and sections [0070]-[0073] in Chen)
associating, by a polar code encoder, the first bit sequence of the information bits with first bit indexes of a polar code input; 
(Figures 2 & 4 & 5 and sections [0070]-[0073] in Chen)
associating, by the polar code encoder, the second bit sequence of the information bits with second bit indexes of the polar code input, 
(Figures 2 & 4 & 5 and sections [0070]-[0073] in Chen)
wherein the first bit indexes have a higher reliability than the second bit indexes; and 
(Figures 4 & 5 and sections [0070]-[0073] in Chen)
encoding, by the polar code encoder, both the first bit sequence and the second bit sequence using a generator matrix to generate encoded bits.
(Figure 2 in Chen)
4.	In regard to claim 2, Chen teaches:
The method of claim 1, wherein the first bit indexes have a lower bit error ratio than the second bit indexes.
(Figures 2 & 4 & 5 and sections [0070]-[0073] in Chen)
5.	In regard to claim 3, Chen teaches:
The method of claim 1, wherein the first bit sequence has a lower bit error ratio requirement than the second bit sequence.

6.	In regard to claim 4, Chen teaches:
The method of claim 1, wherein the first bit sequence is associated with control information.
(Section [0108] in Chen)
7.	In regard to claim 5, Chen teaches:
The method of claim 1, wherein the first bit sequence is associated with at least one of: a rank indicator, a channel state information reference signal resource index, a precoding type indicator, an acknowledgement, and a negative-acknowledgement.
(Section [0108] in Chen)
8.	In regard to claim 6, Chen teaches:
The method of claim 1, wherein: 
a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes comprise initial indexes of the bit index set.
(Figures 2 & 4 & 5 and sections [0070]-[0073] in Chen)
9.	In regard to claim 7, Chen teaches:
The method of claim 1, wherein: 
a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes comprise final indexes of the bit index set
(Figures 2 & 4 & 5 and sections [0070]-[0073] in Chen)
10.	In regard to claim 8, Chen teaches:
The method of claim 1, wherein: a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes are determined by analyzing the bit index set using at least one of the following techniques: 
density evolution, Gaussian approximation, polarization weight, row weight, column weight and predefined reliability values.
(Figures 4 & 5 and sections [0070]-[0073] in Chen)
11.	In regard to claim 9, Chen teaches:
The method of claim 1, wherein: 
a bit index set comprises the first bit indexes and the second bit indexes, and the first bit indexes are defined irrespective of a size of the bit index set.
(Figures 4 & 5 and sections [0070]-[0073] in Chen)
12.	Claims 10 - 18 are rejected for the same reasons asper claims 1-9.
Examiner note: Claim 10 is a polar  decoder method of claim 1 polar encoder and comprises the  same limitations as per claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112